VALLÉE, J.
This is a companion case to Estate of Luckel, ante, p. 481 [312 P.2d 34], It is an appeal from an order entered August 1, 1956, granting a family allowance.
The appeal is not pressed. There is no statement of the case or summary of the material facts. (Rule 13, Rules on Appeal.) No points are made and the appeal is unsupported by argument or citation of authority. Counsel say “The purpose of said appeal was to apprise this court of the facts relating to the condition of the estate, and that from the date of death of decedent a family allowance was paid originally of $150.00 per month until the filing of the inventory, and thereafter $115.00 per month up to the present time, and that if the administrator was compelled to pay the $100.00 per month from date of death, as well as the family allowance, it would amount to a double payment which was impossible to • do.” It appears from the order that it expired December 1, 1956. We deem this appeal to have been abandoned.
The order granting a family allowance is affirmed.
Shinn, P. J., and Wood (Parker), J., concurred.